                 Case 2:17-cr-00199-TLN Document 74 Filed 03/02/21 Page 1 of 2


 1 William E. Bonham, SBN: 55478
   Attorney at Law
 2 Hotel de France Bldg. Old Sacramento
   916 2nd Street, 2nd Floor, Suite A
 3 Sacramento, CA 95814

 4 Telephone: (916) 557-1113
   Facsimile: (916) 557-1118
 5 E-mail: billbonham@mylaw.comcastbiz.net

 6
   Attorney for defendant
 7 Billee Vang

 8

 9

10                               IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00199-TLN
14                                Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                         DISPOSITIONAL HEARING; ORDER
15                          v.
                                                         DATE: March 4, 2021
16   BILLEE VANG,                                        TIME: 9:300 a.m.
                                                         COURT: Hon. Troy L. Nunley
17                                Defendant.
18

19                                               STIPULATION
20          Defendant Billee Vang, by and through his counsel of record, and plaintiff United States of
21 America, by and through its counsel of record, hereby stipulate as follows:

22          1.      By previous order, this matter was set for a Dispositional Hearing on March 4, 2021.
23          2.      By this stipulation, the defendant now moves to continue the Dispositional Hearing to
24 March 11, 2021 at 9:30 a.m.

25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a)     Counsel for the defendant desires additional time to discuss and review Probation
27          Dispositional Memorandum and the defense response with in-custody client.
28

      STIPULATION REGARDING CONTINUANCE OF               1
      ADMIT/DENY HEARING; ORDER
             Case 2:17-cr-00199-TLN Document 74 Filed 03/02/21 Page 2 of 2


 1               b)      The government does not object to the continuance.

 2               c)      The provisions of the Speedy Trial Act are inapplicable because this matter is

 3        before the Court due to the defendant’s violation of the terms of his supervised release.

 4

 5        IT IS SO STIPULATED.

 6

 7

 8

 9   Dated: March 1, 2021                                  /s/ WILLIAM BONHAM
                                                           WILLIAM BONHAM
10                                                         Counsel for Defendant
                                                           BILLEE VANG
11

12   Dated: March 1, 2021                                  MCGREGOR W. SCOTT
                                                           United States Attorney
13

14                                                         /s/ ROBERT ARTUZ
15                                                         ROBERT ARTUZ
                                                           Assistant United States Attorney
16

17

18

19                                       FINDINGS AND ORDER

20        IT IS SO FOUND AND ORDERED this 2nd day of March, 2021.

21

22

23

24                                                               Troy L. Nunley
                                                                 United States District Judge
25

26

27

28

     STIPULATION REGARDING CONTINUANCE OF              2
     ADMIT/DENY HEARING; ORDER
